DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
1)	Examiner would like to note that several attempted phone calls were made to attorney of record Marcia Doubet (Reg. No. 40999) at phone number 863-699-2523, which appears to be the only number on record. However, it appears that this phone number may no longer valid, and that the correct contact number should be used in all future communications.
Specification
2)	The disclosure is objected to because of the following informalities:
Paragraph [0043], lines 4-6, the parentheses around “Because…animal.” should be removed for grammatical correctness
Paragraph [0044], lines 2-4, the parentheses around “The…medications.” should be removed for grammatical correctness
Appropriate correction is required.
Claim Objections
3)	Claim 1 is objected to because of the following informalities:  
Claim 1, line 19, “inches and” should read “inches; and” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the proximal end of the needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the proximal end of the needle” as “a proximal end of the needle”.
Allowable Subject Matter
6)	Claims 1-2 and 1-20 are allowed.
7)	Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
8)	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, and 16 (Examiner understands that the claims are not identical, but retain similar allowable subject matter), the closest prior art of record is Liu (U.S. PGPUB 20050054979), hereinafter Liu. While Liu teaches a syringe adapter for withdrawing viscous fluid medication from a container (Examiner considers this to be functional language, where Liu is perfectly capable of fulfilling the function), comprising:
a support hub member (Fig. 1; 50) radially surrounding an inner chamber (chamber which is entered through Fig. 1; 54), the syringe adapter further comprising an extension (Fig. 1; 59) extending from a proximal end of the support hub member and a sidewall (Fig. 1; 53) extending from a distal end of the support hub member, the inner chamber extending through the sidewall and extension (as shown in Fig. 1), the terminal edge of a distal end of the sidewall defining a first opening (Fig. 1; 54) into the inner chamber and a terminal edge of a proximal end of the extension defining a second opening (as shown in Fig. 1) into the inner chamber, wherein:
	a proximal end of the syringe adapter connects to a distal end of a syringe (as shown in Fig. 1);
	a viscous fluid communication path extends through the inner chamber, between the first opening and the second opening;
	the first opening provides an entry into the viscous fluid communication path for viscous fluid medication to enter from a container into the inner chamber;
	the second opening provides an exit from the viscous fluid communication path form the viscous fluid medication to exit from the inner chamber, through a third opening, into a barrel of the syringe;
	the distal end of the support hub member is configured to removably receive a proximal end of a needle holder (Fig. 1; 61), the needle holder further comprising a distal end opposite the proximal end of the needle holder, the distal end of the needle holder configured to affix to a needle (Fig. 1; 63);
Liu fails to teach wherein a proximal end of the syringe adapter connects to a distal end of a syringe by inserting, into a cavity at the distal end of the syringe, the extension from the proximal end of the support hub member, wherein the cavity defines a third opening into the syringe;
the first opening has an inner diameter of at least 0.05 inches; or
the distal end of the needle holder being configured to removably affix to a needle.
The combined structure of the syringe adapter connecting to a distal end of a syringe by inserting, into a cavity at the distal end of the syringe, the extension from the proximal end of the support hub member imparts a novel and non-obvious function of the claimed invention; namely, enabling a secure attachment to the syringe - as noted by Applicant in Paragraph [0098] of the Specification, as originally filed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783